81 F.3d 150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cathy MILLER, Personal Representative for the Estate ofDavid L. Allison, deceased, Plaintiff-Appellant,v.Roscoe RAMSEY, Jr., MD, Defendant-Appellee,andE.W. Murray, Director, Department of Corrections;  E.B.Wright, Chief Warden;  P.A. Terrangi, DeputyWarden, Defendants.
No. 95-6759.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 28, 1995.Decided March 28, 1996.

Cathy Miller, Appellant Pro Se.  John Britton Russell, SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia;  Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Before HALL and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
The notice of appeal in this case was received in the district court shortly after expiration of the appeal period.   Under Houston v. Lack, 487 U.S. 266 (1988), the notice is considered filed as of the date Appellant delivered it to prison officials for forwarding to the court.   The record does not disclose when Appellant delivered the notice of appeal for mailing to the court.   Accordingly, we remand the case for the district court to obtain this information from the parties and determine the timeliness of the filing under Houston v. Lack.  The record, as supplemented, will then be returned to this court for further consideration.


2
REMANDED.